ORDER PER CURIAM. Charles E. Gentry (“Defendant”) appeals the judgment of the trial court convicting him of property damage in the first .degree in violation of § 569.100. Defendant argues five points on appeal. In Point I, Defendant argues that the trial court erred in overruling his motion for judgment of acquittal and in sentencing him for first-degree property damage because there was insufficient evidence from which the jury could find beyond a reasonable doubt that Defendant knowingly damaged the victim’s vehicle. In Point II, Defendant claims that ’the trial court plainly erred in refusing to define the term -“knowingly” when the jury requested a definition of that term during deliberation, and that the court’s error resulted in manifest injustice or miscarriage of justice. In Points III and IV, Defendant contends that the trial court abused its discretion in sustaining the State’s objections to admission of excerpts from the National Auto Dealers Association Official Used Car Guide (the “NADA guide”) and to the use of those excerpts when cross-examining the State’s expert witness on the value of the victim’s car. And in Point V, Defendant claims that the trial court abused its discretion in denying Defendant’s motion to dismiss the case for the State’s failure to disclose color photographs of the alleged property damage to the victim’s vehicle. No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).